DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leano et al. (US Pub. 2019/0013445).
As to claim 1, Leano discloses a light-emitting device (Fig. 5D; 500 white light illumination device), comprising: at least one light emitter (524 UV LED); a first .  

Claim(s) 1-3 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto et al. (JP2010070773A).
As to claim 1, Seto discloses a light-emitting device (Fig.3;12 2nd light-emitting body), comprising: at least one light emitter (1 light-emitting device); a first phosphor (page 9 paragraph beginning “The second light emitter…”) to emit, in response to light emitted from the at least one light emitter (1), light having a first peak wavelength in a wavelength region of 400 to 480 nm (page 10 [II-2-2. Second phosphor heading;  see paragraphs under this heading; See paragraph page 10 “When a blue phosphor…”].); and a second phosphor to emit, in response to light emitted from the at least one light emitter, light having a second peak wavelength in a wavelength region of 480 to 600 nm (page 10 [II-2-1. First phosphor] see paragraphs under this heading.  Choose peak wavelength any one of the values in the range.), wherein the at least one light emitter has a third peak wavelength in a wavelength region of 280 to 315 nm (page 5 excitation spectrum, paragraph beginning “In particular,…”; Two or more excitation peaks in a 

As to claim 2, Seto discloses wherein the first peak wavelength or the second peak wavelength is a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the emitted light (page 5 paragraph “The ratio of but…”.  No limit to size of each excitation peak”, so make the excitation peak very small or have many very small excitation peaks; page 14 paragraph beginning “FIG 4 shows …; Also see paragraph beginning page 5 “Among them …”.).  

As to claim 3, Seto discloses wherein a light intensity at the third peak wavelength is 3 to 30% inclusive of a light intensity at a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the emitted light (page 5 paragraph “The ratio of but…”.  No limit to size of each excitation peak”, make excitation peak very small or have many very small excitation peaks; page 14 paragraph beginning “FIG 4 shows …).  

As to claim 7, Seto discloses wherein the at least one light emitter comprises a plurality of light emitters (see Fig.3 many 1s; 3 LED).  

As to claim 8, an illumination apparatus, comprising: one or more of the light-emitting devices (1) according to claim 1 (see rejection to claim 1); and a housing (Fig. 3; 13 holding case) including the one or more of the light-emitting devices (1).  

As to claim 9, Seto discloses an illumination apparatus (Fig. 3), comprising: a plurality of light-emitting devices (1 light emitting devices) each including a light emitter (3 blue LED/first light emitter), wherein a mixture of light emitted from the plurality of light-emitting devices has a first peak wavelength in a wavelength region of 400 to 480 nm (page 5 excitation spectrum; Two or more excitation peaks in a wavelength range of usually 300 nm to 530 nm;  Choose two peaks in this range 305 and 315 nm. Alternately page 10 [II-2-2. Second phosphor heading;  see paragraphs under this heading; See paragraph page 10 “When a blue phosphor…”].), a second peak wavelength in a wavelength region of 480 to 600 nm (Fig. 4; La3Si6N; alternately page 10 [II-2-1. First phosphor] see paragraphs under this heading.  Choose peak wavelength any one of the values in the range.), and a third peak wavelength in a wavelength region of 280 to 315 nm (page 5 Two or more excitation peaks in a wavelength range of usually 300 nm to 530 nm;  Choose one peak in this range.).  

As to claim 10, Seto discloses wherein the first peak wavelength or the second peak wavelength is a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the mixture of light (page 5 no limit to the size of each excitation peak. So make them very small.). 

As to claim 11, Seto discloses wherein a light intensity at the third peak wavelength is 3 to 30% inclusive of a light intensity at a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the mixture of light (page 5 no limit to the size of each excitation peak; See paragraph page 5 beginning with “The ratio of but…; so make third peak wavelength meet this limitation as there is no limit to size of excitation peak.).  

As to claim 12, Seto discloses wherein the mixture of light has a fourth peak wavelength in a wavelength region of 315 to 400 nm (page 5 paragraph beginning with “In particular, the excitation…; There can be two or more excitation peaks.), and a light intensity in a wavelength region of 315 nm or less is 50% or less (page 10 first phosphor; no limitation of the half-value width.; page 10 paragraph beginning “The emission peak wavelength …) of a light intensity at the fourth peak wavelength (page 10 paragraph beginning with “There is no limitation on the half-value width…)(page 5 no limit to the size of each excitation peak. .  

As to claim 13, Seto discloses wherein the light intensity at the fourth peak wavelength is 20 to 60% (page 10 first phosphor; no limitation of the half-value width.; page 10 paragraph beginning “The emission peak wavelength …) inclusive of a light intensity at a maximum peak wavelength in an entire wavelength region of the mixture of light (page 5 no limit to the size of each excitation peak.) (page 5 paragraph beginning “Further, the light emitting region…”; page 10 first phosphor; no limitation of the half-value width.;).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub. 2018/0171220) in view of Leano et al. (US Pub. 2019/0013445).
Regarding claim 1, Li discloses a light-emitting device (Fig. 19), comprising: at least one light emitter (2 chip); a first phosphor to emit, in response to light emitted from the at least one light emitter (Fig. 22; A), light having a first peak wavelength in a wavelength region of 400 to 480 nm (blue portion phosphor about 450); and a second phosphor to emit (A green phosphor), in response to light emitted from the at least one light emitter, light having a second peak wavelength in a wavelength region of 480 to 600 nm (about 540 nm for A), wherein the at least one light emitter has a third wavelength in a wavelength region of 280 to 315 nm and emits light in the wavelength except for a third peak wavelength in a wavelength region of 280 to 315 nm and emits light in the wavelength region of 280 to 315 nm.
Leano teaches a third peak wavelength in a wavelength region of 280 to 315 nm (0020) and emits light in the wavelength region of 280 to 315 nm (0020).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Peak wavelength as taught by Leano for the third wavelength as disclosed by Li to utilize a peak wavelength to give greater light and it is very common for an excitation source to have a peak wavelength.

As to claim 2, Li discloses wherein the first peak wavelength (See Fig. 22; A 450 nm peak) or the second peak wavelength is a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the emitted light.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leano.
		
Regarding claim 7, Leano discloses the invention as disclosed above except for the at least one light emitter comprises a plurality of light emitters.
Leano teaches a UV LED light emitter (Fig. 5D; 524 UV LED). Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the at least one light emitter comprises a plurality of light emitters”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leano and Seoul (DE202009019150U1).
Regarding claim 8, Leano discloses one or more of the light-emitting devices according to claim 1 (Fig. 5D; 524) except for a housing including the one or more of the light-emitting devices.
Seoul teaches a housing (Fig. 4; 130 housing) including the one or more of the light-emitting devices (122’ UV LED).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use housing as taught by Seoul for the light emitting device as disclosed by Leano to utilize a housing which can includes a chamber which can hold phosphor, protect the light emitting device and direct light (Fig. 4).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto.
Regarding claim 4, Seto discloses the invention as disclosed above except for a second light emitter having a fourth peak wavelength in a wavelength region of 315 to 400 nm.
Seto teaches at least one light emitter having a peak of 315 nm (page 5 excitation spectrum; Two or more excitation peaks in a wavelength range of usually 300 nm to 530 nm; Choose first light emitter to have the third peak, 302 nm, and a fourth peak wavelength.  Let the fourth peak wavelength be 315 nm.). Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “a second light emitter having a fourth peak wavelength in a wavelength region of 315 to 400 nm”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the light-emitting device of Seto with the limitation “a second light emitter having a fourth peak wavelength in a wavelength region of 315 to 400 nm” through Duplication of Parts, since it has been held that where the general conditions of a claim are disclosed in the prior art, mere duplication of parts has no patentable significance and involves only routine skill in the art. (See MPEP 2144.04 VI B).

As to claim 5, Seto discloses, wherein a light intensity in a wavelength region of 315 nm or less is 50% or less of a light intensity at the fourth peak wavelength (page 5 paragraph beginning “The ratio of but this…”.  Ratios of excitation peaks can be anything.  So choose to meet the limitations.  No limit to size of each excitation peak”).  

As to claim 6, Seto discloses wherein the light intensity at the fourth peak wavelength is 20 to 60% (page 10 first phosphor; no limitation of the half-value width.; page 10 paragraph beginning “The emission peak wavelength …) inclusive of a light intensity at a maximum peak wavelength in an entire wavelength region of the mixture of light (page 5 no limit to the size of each excitation peak.) (page 5 paragraph beginning “Further, the light emitting region…”; No limit to size of each excitation peak”).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875